NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YIFAN WANG,                                     No.    20-72539

                Petitioner,                     Agency No. A087-881-468

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 16, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, McKEOWN, Circuit Judge, and RESTANI,***
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
      Petitioner Yifan Wang, a citizen of the People’s Republic of China, petitions

for review of a Board of Immigration Appeals (“BIA”) order affirming an

immigration judge’s (“IJ”) denial of asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence factual findings supporting the

BIA’s dismissal of an applicant’s request for asylum, withholding of removal, and

relief under the CAT. Madrigal v. Holder, 716 F.3d 499, 503 (9th Cir. 2013)

(internal citations omitted).   We review adverse credibility determinations for

substantial evidence. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010)

(internal citation omitted). We consider “the totality of the circumstances” when

assessing adverse credibility determinations under the REAL ID Act. 8 U.S.C. §

1158(b)(1)(B)(iii); see also Alam v. Garland, 11 F.4th 1133, 1137 (9th Cir. 2021)

(en banc). We deny the petition.

      Because the parties are familiar with the facts and decisions below, we do not

recount them here.       Substantial evidence supports an adverse credibility

determination “unless any reasonable adjudicator would be compelled to conclude

to the contrary.” Garland v. Ming Dai, 141 S. Ct. 1669, 1681 (2021) (internal

quotation marks omitted). We are not so compelled. Considering all of Petitioner’s

individual circumstances, the BIA reasonably inferred that his testimony included

more than one implausibility and was not credible. See Shrestha, 590 F.3d at 1041


                                         2
(stating credibility determinations under the REAL ID Act must be reasonable given

the applicant’s individual circumstances).

      The BIA did not err in concluding that Petitioner failed to meet his burdens to

establish eligibility for asylum and withholding of removal. Petitioner has not

established that he is a refugee through past persecution or a well-founded fear of

persecution. See 8 C.F.R. § 1208.13(b) (asylum eligibility); Yali Wang v. Sessions,

861 F.3d 1003, 1009 (9th Cir. 2017) (stating that when Petitioners fail to establish

eligibility for asylum, they necessarily fail to meet the greater eligibility burden for

withholding of removal). Petitioner has failed to establish a well-founded fear of

future persecution on religious grounds because the IJ’s adverse credibility

determination is supported by substantial evidence.

      The BIA did not err in concluding that Petitioner did not qualify for protection

under CAT. Absent credible testimony, the record alone does not compel the

conclusion that Petitioner himself is “more likely than not” to face torture if returned

to China. 8 C.F.R. § 1208.16(c)(2); see Almaghzar v. Gonzales, 457 F.3d 915, 922

(9th Cir. 2006).

      PETTION FOR REVIEW DENIED.




                                           3